Citation Nr: 1122740	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  08-35 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left ear hearing loss, and if so whether service connection is warranted. 

2. Entitlement to a compensable rating for service-connected herpes lesion of the low back area.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to a compensable rating for herpes lesion of the low back is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final rating decision issued in July 1989, the RO denied entitlement to service connection for left ear hearing loss.

2.  The evidence received since the July 1989 rating decision is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim.
 
3.  Left ear sensorineural hearing loss is etiologically related to the Veteran's active duty military service.


CONCLUSIONS OF LAW

1. The July 1989 decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  Left ear hearing loss was incurred in the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen and grant the claim for service connection for left ear hearing loss is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations as to those claims.  

I. New and Material Evidence

The Veteran contends that he suffers left ear hearing loss as a result of in-service noise exposure.  Thus, he contends that service connection is warranted for left ear hearing loss.

In a July 1989 rating decision, the RO denied a claim for service connection for hearing loss in the left ear on the basis that there was no hearing loss in the left ear in service and any current hearing loss was not incurred in or aggravated in service or a result of service-connected ear disability.  The Veteran did not appeal this decision.  The next communication from the Veteran with regard to this claim was his March 2007 application to reopen his service connection claim for left ear hearing loss, which is the subject of this appeal.  Thus, the July 1989 decision is final.  38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. § 7105 (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988) [38 C.F.R. §§ 3.104, 20.302, 20.1103[(2010)].
Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

The Veteran filed his claim to reopen in March 2007; thus, the definition of new and material evidence applicable to the claim is as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the final July 1989 rating decision, the Veteran has submitted additional VA and private treatment records.  Additionally, the report of an August 2007 VA audiological examination is of record, as well as the Veteran's February 2010 hearing testimony.  The Board finds that this evidence is neither cumulative nor redundant of the evidence of record in July 1989 and, further, that the Veteran's hearing testimony raises a reasonable possibility of substantiating the claim. 

Specifically, the Veteran's hearing testimony provides additional information and detail with respect to the extent of the Veteran's in-service noise exposure, which in turn provides a potential cause for the Veteran's left ear hearing loss previously unaddressed in the July 1989 rating decision.  Therefore, the Board concludes that the evidence added to the record since the July 1989 denial is both new and material and that the requirements to reopen the claim of entitlement to service connection for left ear hearing loss have been met.  Therefore, the claim to reopen a previously denied claim seeking service connection for left ear hearing loss is granted.

II. Service Connection 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss that first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board observes that the Veteran has reported acoustic trauma in the military while serving as a hospital corpsman in the Coast Guard  Although the Veteran's service treatment records do not contain any documentation as to noise exposure, the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The Veteran's service treatment records contain several audiograms, but the documented hearing thresholds at these examinations do not reflect a hearing loss in the left ear according to VA regulations.  38 C.F.R. § 3.385.  However, at the June 1989 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
15
35
45

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The Veteran was diagnosed with a noise-induced sensorineural hearing loss in each ear.  

Additionally, the most recent VA examination in August 2007, the Veteran continued to exhibit a sensorineural hearing loss in the left ear with pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
60
65
65

Speech audiometry in the left ear was 53 percent.  Therefore, the Board finds that the Veteran had a sensorineural hearing loss in the left ear as defined by VA regulations within one year of service separation in July 1988 and that the hearing loss in that ear has continued to the present.  See 38 C.F.R. § 3.385.  

The Board observes that the Veteran's hearing loss, whether contemplated in the left ear solely or bilaterally, was not disabling to a compensable degree in June 1989.  38 C.F.R. § 4.71a, Diagnostic Code 6100 (2010).  However, the Board notes that the June 1989 VA examiner stated that the Veteran's hearing loss was noise-induced and that the only noise exposure noted in the opinion is that experienced during the Veteran's 28 years of service.  There is no contradictory competent evidence of record that specifically addresses the Veteran's in-service noise exposure as a cause of the Veteran's hearing loss.  In light of these facts, the Board determines that the Veteran's left ear hearing loss is at least as likely as not a result of noise exposure during his military service.  


ORDER

New and material evidence having been received, the claim to reopen the claim for service connection for left ear hearing loss is granted.

Service connection for left ear hearing loss is granted.


REMAND

With respect to the Veteran's increased rating claim, the Board finds that a remand is necessary to allow for further development of the claim.  Specifically, the Veteran supplied testimony that suggested symptoms that were not addressed at the last VA examination in August 2007.  Specifically, at the February 2011 hearing, the Veteran attested to having a scar on his back related to his service-connected herpes lesion, and the August 2007 VA examiner did not note a scar.  Thus, the Board determines that the Veteran should be afforded another VA examination on this issue.

Additionally, even though the record shows that the Veteran's service-connected herpes lesion has been treated by private physicians, the Veteran has sought treatment in general within the VA Gulf Coast Veterans Health Care System (HCS).  The most recent treatment record from this facility is dated in February 2010.  Thus, the Board determines that all treatment records for the Veteran from the Gulf Coast Veterans HCS dated from February 2010 onward should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Request all treatment records for the Veteran from the VA Gulf Coast Veterans HCS dated from February 2010 onward.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA skin examination in order to ascertain the current nature and severity of his service-connected herpes lesion.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All necessary and appropriate tests should be performed and facts relevant to the duration and frequency of outbreaks and treatment for the disability should be recorded.  All related scars should be examined and recorded in detail, including whether they are painful on examination.  Frequency and duration of all treatment should also be reported.  

3. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated, to include all evidence received since the April 2010 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


